Citation Nr: 1817277	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  05-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, mood disorder, major affective disorder, schizophrenia, and antisocial personality disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In July 2005, the Veteran withdrew his claim for posttraumatic stress disorder (PTSD), but maintained his claim for bipolar disorder. In April 2008 and February 2012, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.


FINDING OF FACT

The competent and probative evidence shows that the Veteran's acquired psychiatric disorder is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of July 2004 and May 2008 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in May 2010. Based on the examination and the records, the VA medical examiner was able to provide an adequate opinion.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examination. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the record, the Board finds that although the Veteran has a current diagnosis of a psychiatric disability, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no in-service injury, event, or stressor, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects diagnoses of bipolar disorder, mood disorder, major affective disorder, schizophrenia, and PTSD. As such, the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence injury, event, or stressor. The service treatment records are silent for any complaints, symptoms, or diagnosis of any psychiatric condition during his service. Specifically, the service treatment records show normal psychiatric condition throughout the Veteran's time in service. Furthermore, there were no records of any mania, depression, or complaints of nervousness or anxiety. 

As for the third element, the Board finds that the evidence of record does not support a finding that the Veteran's current diagnosis of psychiatric disability manifested or otherwise originated during his period of service, or is otherwise related to his military service. At the May 2010 VA examination, the Veteran reported that he began smoking marijuana when he was nine years old.  He smoked marijuana, drank alcohol, and used other substances. The Veteran stated that he never fully abstained from substance abuse except when he was institutionalized in March 2008. The Veteran admitted that he has a long history of mixed substance abuse and was addicted to crack cocaine continuously for ten years prior to his incarceration. The Veteran stated that even during his military service he had a substance abuse problem, including smoking marijuana and using other substances. Based on the Veteran's statements and the treatment records, the examiner opined that it is less likely as not the Veteran's psychiatric disability is a result of or related to his military service as his military record and service treatment records do not show any reports of a psychological condition during his military service or shortly after his discharge. 

The Board finds that the May 2010 VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the Board finds that the VA examiner's assessment is well supported by the evidence of record.  A review of post-service treatment records shows that the Veteran had no notes or references of any mental diagnosis until 1998, more than 10 years after service. It was noted that the Veteran had a history of paranoid thinking and past problems with drugs, alcohol, cocaine, and marijuana, which is consistent with his report at the VA examination. The records show that the Veteran was diagnosed with bipolar disorder in 2003, more than 15 years after service. Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's psychiatric disability and his military service.  

The Board acknowledges the third party lay statement that the Veteran experienced episodes of delusion where "'they' were out to get him." The Board also acknowledges the Veteran's treating physician's statement that the Veteran's bipolar disorder began during military service.  However, the Board gives no probative value to these statements as they are conclusory statements without any rationale as to how the Veteran's psychiatric disability is related to his military service. 

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service injury, disease, or event, and his psychiatric disability was not manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


